Citation Nr: 1738560	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for allergies.

2. Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1991 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that an October 2008 rating decision denied the Veteran's claim for a total rating for compensation purposes based on individual unemployability (TDIU).  The Veteran filed a notice of disagreement in February 2009 and a statement of the case was subsequently issued on January 19, 2010.  Thereafter, the Veteran filed a timely substantive appeal on March 16, 2010.  Prior to the issue being certified to the Board, the Veteran submitted a statement in January 2016 in which he withdrew his appeal for a TDIU along with his request for a DRO hearing at the RO.  Accordingly, the claim for a TDIU is not before the Board and will not be addressed herein.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The claim for service connection for allergies was denied in an unappealed May 1995 RO rating decision and that decision is final.

2. Evidence submitted since the May 1995 rating decision includes information that was not previously considered by the VA and that establishes a fact necessary to substantiate the claim for service connection for allergies, and therefore creates a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1. The May 1995 rating decision that denied entitlement to service connection for allergies is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 20.302(a), 20.1103 (2016).

2. New and material evidence has been received since the May 1995 rating decision and the requirements to reopen the claim of entitlement to service connection for allergies have been met.  38 U.S.C.A §§ 5108 (West 2014); 38 C.F.R § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the disposition of the claim to reopen, further discussion of VA's compliance with those duties is unnecessary at this time.

New and Material Evidence

The Veteran's claim for service connection for allergies was originally denied in a May 1995 rating decision.  The denial was based on a finding that an allergy was not a disability for which service connection may be established.  The Veteran was notified of the denial in June 1995 and did not perfect an appeal or submit new and material evidence within one year.  Therefore, the May 1995 decision is final as to the evidence then of record, and is not subject to review on the same factual basis.  38 U.S.C.A § 7105(b)(2)(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2016).  

The Veteran submitted a new service connection claim for allergies in March 2010.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R § 3.156(a) (2015); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2015). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

The evidence of record at the time of the May 1995 rating decision included the Veteran's service treatment records (STRs) and a general VA examination conducted in October 1994.  The October 1994 VA examination included a diagnosis for an allergy to acetaminophen (Tylenol).  

Evidence added to the claims file since the May 1995 rating decision includes VA medical records showing that the Veteran developed additional allergies to Naproxen, Pseudoephedrine, Ketorolac Tromethamine, Gabapentin, latex, and talc; which the Veteran asserts resulted from service-related blood transfusions.  The RO further developed the Veteran's claim by obtaining a new VA examination in August 2016.  

Here, the Board finds that the provision of a VA examination as well as VA medical records evidencing additional allergies to medications constitutes new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir. 2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  Given that this evidence addresses a fact necessary to substantiate the appellant's claim of entitlement to service connection for allergies, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claim of entitlement to service connection for allergies is reopened.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for allergies is reopened.


REMAND

The Board finds that a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

The Board notes that the Veteran's June 2013 VA Form 9 identified receiving testing and treatment at the VA Medical Center in Cincinnati, that those records were not listed as evidence, and asked they be added to the claims file.  Additionally, the Board notes that numerous VA medical records show the Veteran was seen at the Cincinnati VA Allergy Clinic in May 2012.  

A review of the claims file does not show that the records from the VA Medical Center in Cincinnati have been obtained and associated with the claims file.  Accordingly, in light of the missing evidence, the record is inadequate to properly adjudicate the claim on appeal.  Therefore, the Board finds that the missing VA medical records must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2014).


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification and authorization by the Veteran, obtain all outstanding and relevant VA and private treatment records for the Veteran, including records from Cincinnati, Ohio VAMC.  

2. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


